Exhibit 24(b)(8.58) SEVENTH AMENDMENT TO SERVICES AGREEMENT This Seventh Amendment dated as of September 15, 2014, by and between Voya Retirement Insurance and Annuity Company (formerly ING Life Insurance and Annuity Company) (“Voya Retirement”), Voya Institutional Plan Services, LLC (formerly ING Institutional Plan Services, LLC) (“Voya Institutional”), Voya Financial Partners, LLC (formerly ING Financial Advisers, LLC) (“Voya Financial”) (collectively, “Voya”), and DeAWM Service Company (formerly DWS Investments Service Company, DWS Scudder Investments Service Company, DWS
